El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Victoria C. Dodd fué una acreedora por sentencia victo-riosa en procedimiento ejecutivo sumario, y la finca hipóte-*414cada fue adjudicada a ella. En una petición de certiorari alega que no pnede obtener la posesión de la finca debido a nna orden dictada por la corte embargando los frutos sobre la propiedad objeto del mencionado procedimiento ejecutivo. Lo que fia ocurrido fué que en otro pleito iniciado bajo un número distinto varias personas iniciaron un procedimiento ejecutivo sumario contra la peticionaria, Victoria C. Dodd, y otros, y la corte ordenó un embargo contra los mencionados bienes. El embargo consistió, en parte por lo menos, en or-denar el nombramiento de un administrador judicial para la finca objeto del pleito incoado por Victoria C. Dodd, y a esta última se le probibió que recobrara los frutos de la misma, etc.
Abora bien, la peticionaria compareció en el procedi-miento bipotecario por ella iniciado y solicitó varios reme-dios, que la corte le denegó. A Victoria C. Dodd se le dió oportunidad para comparecer en el pleito en que se babía designado al administrador, mas ella no lo bizo así. Tam-poco dió paso alguno tendente a anular’ dicbo embargo.
Estamos lejos de convencidos de que la corte inferior no pudiera designar a un administrador judicial en la forma en que lo bizo. Lo que sí resolvemos, sin embargo, es que basta que la peticionaria comparezca en el pleito en que se nombró un administrador y solicite algún remedio en el mismo, no debemos intervenir en el procedimiento seguido en la corte inferior. Podría ser que la orden que se tratara de dictar en el primer procedimiento ejecutivo fuera cor am non judice.
Sea ello como fuere, resolvemos que las cuestiones susci-tadas en el presente recurso de certiorari no ban sido venti-ladas debidamente en la corte inferior.
Por razones idénticas o similares, la moción solicitando se eleven los autos del segundo pleito debe ser declarada sin lugar.

Debe anularse el auto expedido.